           Case 5:18-cv-07677-NC Document 221 Filed 01/04/21 Page 1 of 7




 1 JEFFREY L. BORNSTEIN – 099358
   ERNEST GALVAN – 196065
 2 KARA J. JANSSEN – 274762
   REKHA E. ARULANANTHAM – 317995
 3 ROSEN BIEN GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor
 4 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
 5 Facsimile: (415) 433-7104
   Email:       jbornstein@rbgg.com
 6              egalvan@rbgg.com
                kjanssen@rbgg.com
 7              rarulanantham@rbgg.com
 8 Attorneys for Plaintiffs
 9                                     UNITED STATES DISTRICT COURT
10                      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
11
12 ASHOK BABU, ROBERT BELL,                                  Case No. 5:18-CV-07677
   IBRAHIM KEEGAN-HORNESBY,
13 DEMAREA JOHNSON, BRANDON                                  JOINT RESPONSE TO DECEMBER
   JONES, STEPHANIE NAVARRO,                                 31 ORDER TO MEET AND CONFER
14 ROBERTO SERRANO, and                                      AND FILE STATUS REPORT [DKT.
   ALEXANDER WASHINGTON on behalf                            220]
15 of themselves and all others similarly
   situated,                                                 Judge: Hon. Nathanael Cousins
16
                 Plaintiffs,
17
          v.
18
   COUNTY OF ALAMEDA; GREGORY J.
19 AHERN in his official capacity as Sheriff
   of the Alameda County Sheriff’s Office;
20 KARYN TRIBBLE in her official capacity
   as Director of the Alameda County
21 Behavioral Health Care Services Agency;
   and DOES 1 to 20, inclusive,,
22
                 Defendants.
23
24
25               The parties jointly submit the following status report in response to the Court’s
26 Order entered at Docket 220, in which the Court asks the parties and Wellpath to meet and
27 confer and to file a joint status report regarding the recent increase in positive COVID-19
28 test results at the jail.

     17167395.3 [3670232.3]                                                         Case No. 5:18-CV-07677
                              JOINT RESPONSE TO DECEMBER 31, 2020 TO FILE STATUS REPORT
           Case 5:18-cv-07677-NC Document 221 Filed 01/04/21 Page 2 of 7




 1 Defendants’ Statement
 2               I.           Recent Increase in COVID-19-Positive Inmates at Santa Rita Jail
 3               In the first filing in 2021 in the case, it is worth noting that by nearly every metric,
 4 December 2020 was the worst month during the COVID-19 pandemic. Nationwide, new
 5 COVID-19 cases were above 100,000 per day throughout December and were frequently
 6 close to 200,000 per day. Indeed, 6.3 million of the country’s approximately 20 million
 7 infections reported since the start of the pandemic were recorded in December—much
 8 greater than any other month.1 Despite these concerning numbers, however, there is room
 9 for some measure of optimism, as effective vaccines are being deployed throughout the
10 country and the world. In fact, Israel just became the first nation to vaccinate 10% of its
11 population, an important milestone on the path to herd immunity.2
12               The December COVID-19 surge has impacted correctional facilities throughout
13 California. As of January 2, 2021, the Orange County Jail reports 1,175 COVID-19-
14 positive inmates out of a population of approximately 3,500.3 As of the date of this filing,
15 Santa Rita Jail has 80 COVID-19-positive inmates, eight of whom are symptomatic and 72
16 of whom are asymptomatic.
17               II.          Source and Location of Current Increase at Santa Rita Jail
18               Alameda County Sheriff’s Office (“ACSO”) continues to work closely with
19 Alameda County Public Health Department (“ACPHD”) and Wellpath to address any
20 increase in COVID-19-positive inmate-patients in accordance with the Outbreak Control
21 Plan. Aside from COVID-19-positive inmate-patients detected during intake quarantine,
22 the current increase in COVID-19-positive inmate-patients at Santa Rita Jail has been
23 isolated in Housing Unit 34 (“HU34”), a dormitory-style housing unit. Two symptomatic
24
   1
     https://www.wsj.com/articles/year-ends-with-record-breaking-month-in-u-s-for-covid-
25 19-11609452047?st=9n8nkb4oa93g5k3&reflink=desktopwebshare_permalink
26 2 https://www.wsj.com/articles/israel-vaccinates-more-than-10-of-its-population-first-
   country-to-reach-that-mark-
27 11609691727?st=cl87uxzwcucqzkt&reflink=desktopwebshare_permalink
   3
     https://ocsheriff.gov/about-ocsd/covid-19/covid-19-oc-jails
28

     17167395.3 [3670232.3]
                                                         2                           Case No. 5:18-CV-07677
                               JOINT RESPONSE TO DECEMBER 31, 2020 TO FILE STATUS REPORT
           Case 5:18-cv-07677-NC Document 221 Filed 01/04/21 Page 3 of 7




 1 inmate-patients from HU34 were identified in early December, and testing confirmed both
 2 were positive. In accordance with the Outbreak Control Plan, expanded testing of HU34
 3 inmate-patients was implemented for the D, E, and F pods. The results from the expanded
 4 testing confirmed that more than half of the inmates in HU34 D, E and F tested positive
 5 (51 of 94).
 6               While initially the increase in COVID-19-positive inmates was isolated to
 7 HU34DEF, both sides of Housing Unit 34 including the A, B, and C pods were also
 8 quarantined as a precautionary measure. Expanded testing was subsequently done in the
 9 same fashion in HU34 A, B and C after a COVID-19-positive inmate-patient identified
10 there. The results from the expanded testing in HU34 A, B and C identified 40 positive
11 inmates out of 88. For both the DEF and the ABC sides of HU 34, ACSO worked quickly
12 and efficiently to separate the COVID-19-positive inmate-patients from those inmate-
13 patients with initial negative results. In accordance with the Outbreak Control Plan, serial
14 testing was initiated one week after both sides of HU34’s expanded testing and is currently
15 ongoing.
16               In addition to the identified COVID-19-positive inmate-patients, two deputies and
17 one sheriff’s technician, all of whom worked in HU34, have also tested positive. Two of
18 these staff members tested positive before the detection of COVID-19 among the inmates.
19 Testing has been offered to all staff members who have worked in Housing Unit 34 since
20 December 5. Next, while ACSO will continue to work closely with ACPHD to try to
21 determine the cause of the introduction of the virus to inmates in HU34, preliminarily, it
22 appears that a pod worker may have been exposed to a COVID-19-positive deputy, and the
23 pod worker then spread the virus to other HU34 inmate-patients.
24               ACSO command staff is reemphasizing the importance of adhering to the public
25 health measures of mask use and hand hygiene to both staff and inmates alike. ACPHD
26 remains engaged with jail staff, as they have been throughout the duration of the pandemic,
27 and will work with Wellpath to review the charts of the positive inmates.
28               ACSO is pleased to report that thus far, the increase in COVID-19-positive inmates

     17167395.3 [3670232.3]
                                                        3                           Case No. 5:18-CV-07677
                              JOINT RESPONSE TO DECEMBER 31, 2020 TO FILE STATUS REPORT
           Case 5:18-cv-07677-NC Document 221 Filed 01/04/21 Page 4 of 7




 1 at SRJ has not spread beyond HU34 to other housing units in the jail. Further, all COVID-
 2 19-positive inmate-patients in Santa Rita Jail are medically stable and recovering. All
 3 inmate-patients are being monitored by Wellpath and will be medically cleared in
 4 accordance with CDC Guidelines. To date, no inmate-patient has had to be transported to
 5 the hospital as a result of the recent COVID-19 increase.
 6               III.         Vaccine
 7               Alameda County received its first shipments of the Pfizer COVID-19 vaccine in
 8 December and is planning for its safe, equitable and broad distribution. Working within
 9 the framework authorized by the California Department of Public Health’s Allocation
10 Guidelines, Alameda County will allocate the first vaccine doses to healthcare workers and
11 long-term care residents during Phase 1A. Phase 1B consists of two tiers. The first tier of
12 phase 1B will consist of individuals 75 and older and those at risk of exposure at work in
13 the following sectors: education, childcare, emergency services, and food and agriculture.
14 The second tier of phase 1B will consist of individuals 65-74 years of age; those at risk of
15 exposure at work in the following sectors: transportation and logistics; industrial,
16 commercial, residential, and sheltering facilities and services; critical manufacturing; and
17 congregate settings with outbreak risk: incarcerated and homeless. Phase 1C will consist
18 of individuals 50-64 years of age; individuals 16-64 years of age with an underlying health
19 condition or disability which increases their risk of severe COVID-19; and those at risk of
20 exposure at work in the following sectors: water and wastewater; defense; energy;
21 chemical and hazardous materials; communications and IT; financial services; government
22 operations / community-based essential functions. Acute care hospitals will receive the
23 vaccine directly from the manufacturers for their health care workers. These state
24 guidelines are rapidly evolving, however, and are subject to change.
25
26 Plaintiffs’ Statement
27               On December 22, 2020, Defendants’ counsel notified Plaintiffs’ counsel of a surge
28 of COVID-19 in Santa Rita Jail’s Housing Unit 34, a dormitory-style housing unit, as well

     17167395.3 [3670232.3]
                                                         4                           Case No. 5:18-CV-07677
                               JOINT RESPONSE TO DECEMBER 31, 2020 TO FILE STATUS REPORT
           Case 5:18-cv-07677-NC Document 221 Filed 01/04/21 Page 5 of 7




 1 as Defendants’ plans for quarantine and testing related to the surge. Plaintiffs’ counsel
 2 responded that same day, making themselves available for discussion. Plaintiffs’ counsel
 3 requested an update regarding the surge on December 24, 2020, and Defendants’ counsel
 4 provided the number of individuals who had tested positive. In response, Plaintiffs’
 5 counsel recommended increased testing of staff and workers. Defendants have not
 6 responded to this request but did provide further updates on December 30, 2020 regarding
 7 serial testing of Housing Unit 34, testing of staff members, and the potential cause of the
 8 introduction of the virus to the unit. Plaintiffs’ counsel then requested (1) increased testing
 9 for individuals in other housing units who may have been exposed to infected individuals
10 and (2) for staff, contractors, and pod workers to limit their movements during the surge.
11 Defendants have not responded to these requests as of the date of this filing.
12               The parties are in the process of meeting and conferring on the details of how the
13 County’s vaccination plan will be implemented, including when the vaccine will be
14 available to staff, how Defendants will handle vaccine refusals by incarcerated people, if
15 Defendants will prioritize people who are medically vulnerable, and other issues.
16 Plaintiffs urge the County’s Public Health Department to work with the Jail to ensure
17 incarcerated individuals, especially those who are medically vulnerable, as well as staff
18 who have direct contact with incarcerated individuals are able to be vaccinated as soon as
19 possible. The Parties currently intend to file an update on this topic on January 13, 2021 as
20 required by the Court’s December 2, 2020 order, Dkt. No. 217.
21               Despite the surge in COVID cases in the Jail and in the community, the population
22 of the Jail remains troublingly high at 2,150, as of the date of this update. Plaintiffs
23 reiterate our requests for population reduction including that the Sheriff use his authority to
24 release class members in order to make it safer and for easier social distancing, modified
25 programming, isolation of infected individuals, and quarantine of exposed individuals.
26 Plaintiffs similarly urge the District Attorney’s Office to work with the Public Defender’s
27 Office and the Superior Court to review cases for release as was done in the early stages of
28 the pandemic.

     17167395.3 [3670232.3]
                                                        5                           Case No. 5:18-CV-07677
                              JOINT RESPONSE TO DECEMBER 31, 2020 TO FILE STATUS REPORT
           Case 5:18-cv-07677-NC Document 221 Filed 01/04/21 Page 6 of 7




 1               IV.          Conclusion
 2               The parties appreciate and share the Court’s concern regarding the increase in
 3 COVID-19 infections at Santa Rita Jail in December 2020. ACSO is pleased to report that
 4 all COVID-19-positive inmate-patients at Santa Rita Jail are medically stable, and that no
 5 inmate-patient has required hospitalization as a result of the December increase. ACSO is
 6 also pleased to report that thus far, COVID-19 has not spread from HU34 into other
 7 housing units. Defendants and their partner Wellpath plan to continue to follow the
 8 Outbreak Control Plan, which has proven effective to mitigate the introduction and
 9 transmission of COVID-19 at Santa Rita Jail. Further, Defendants will continue to invite
10 joint neutral expert Mike Brady to perform monthly spot checks for COVID-19
11 compliance and make those reports publicly available as soon as they are finalized. Mr.
12 Brady’s most recent public report following his November 6, 2020 spot check can be
13 accessed via the following link:
14 https://alamedacountysheriff.org/files/SabotSRJ11062020.pdf.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     17167395.3 [3670232.3]
                                                         6                           Case No. 5:18-CV-07677
                               JOINT RESPONSE TO DECEMBER 31, 2020 TO FILE STATUS REPORT
           Case 5:18-cv-07677-NC Document 221 Filed 01/04/21 Page 7 of 7




 1
 2 Dated: January 4, 2021                  Respectfully submitted,
 3                                         ROSEN BIEN GALVAN & GRUNFELD LLP
 4
 5                                         By: /s/ Rekha Arulanantham
 6                                             Rekha Arulanantham
                                               Attorneys for Plaintiffs
 7
     Dated: January 4, 2021                 BURKE, WILLIAMS & SORENSEN,
 8                                          LLP
 9
10
                                            By: /s/ Gregory B. Thomas
11                                             Gregory B. Thomas
12                                             Attorneys for Defendants

13 Dated: January 4, 2021                   HANSON BRIDGETT LLP
14
15
16                                          By: /s/ Paul B. Mello
                                               Paul B. Mello
17                                             Attorneys for Defendants

18
19
20
21
22
23
24
25
26
27
28
     17167395.3 [3670232.3]
                                                  1                      Case No. 5:18-CV-07677
         JOINT RESPONSE TO OCTOBER 2, 2020 ORDER SETTING STATUS HEARING ON SANTA RITA JAIL
                                         COVID-19 RESPONSE
